Case 9:20-md-02924-RLR
  Case  9:21-cv-80484-RLRDocument 2759-1
                           Document      Entered
                                    1 Entered    on FLSD
                                              on FLSD    Docket
                                                      Docket    02/08/2021
                                                             03/04/2021    Page
                                                                         Page 1 of26of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                          MDL NO 2924
    PRODUCTS LIABILITY                                                                   20-MD-2924
    LITIGATION
                                                             JUDGE ROBIN L ROSENBERG
                                                     MAGISTRATE JUDGE BRUCE REINHART

    __________________________________/

    THIS DOCUMENT RELATES TO:                                    JURY TRIAL DEMANDED
             Sandra Gardner
    __________________________________
    (Plaintiff Name(s))

                           SHORT-FORM COMPLAINT – VERSION 2

           The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against

    Defendants named below. Plaintiff(s) incorporate(s) by reference the allegations contained in the

    Amended Master Personal Injury Complaint (“AMPIC”) in In re: Zantac (Ranitidine) Products

    Lability Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint –

    Version 2 as permitted by Pretrial Order No. 31 and as modified by the Court’s Orders regarding

    motions to dismiss [DE 2532, 2512, 2513, 2515, and 2016].

           Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes

    of Actions specific to this case. Where certain claims require additional pleading or case specific

    facts and individual information, Plaintiff(s) shall add and include them herein.

           Plaintiff(s), by counsel, allege as follows:

                          I.      PARTIES, JURISDICTION, AND VENUE

       A. PLAINTIFF(S)

           1.                     Sandra Gardner
                   Plaintiff(s) ____________________ (“Plaintiff(s)”) brings this action (check the
                   applicable designation):

                           X      On behalf of [himself/herself];
                           □



                                                    -1-
Case 9:20-md-02924-RLR
  Case  9:21-cv-80484-RLRDocument 2759-1
                           Document      Entered
                                    1 Entered    on FLSD
                                              on FLSD    Docket
                                                      Docket    02/08/2021
                                                             03/04/2021    Page
                                                                         Page 2 of36of 7




                                  In representative capacity as the __________________, on behalf
                          □       of     the     injured    party,    (Injured  Party’s   Name)
                                  ___________________.

           2.      Injured Party is currently a resident and citizen of (City,                    State)
                        San Marcos, California and claims damages as set forth below.
                   _________________________

                                                          —OR—

                   Decedent died on (Month, Day, Year) _______________. At the time of
                   Decedent’s death, Decedent was a resident and citizen of (City, State)
                   _________________________.

    If any party claims loss of consortium,

           3.        Sandra Gardner
                   _________________ (“Consortium Plaintiff”) alleges damages for loss of
                   consortium.

           4.      At the time of the filing of this Short Form Complaint, Consortium Plaintiff is a
                                                               San Marcos, CA
                   citizen and resident of (City, State) _________________________.

           5.      At the time the alleged injury occurred, Consortium Plaintiff resided in (City, State)
                        San Marcos, CA
                   _________________________.


       B. DEFENDANT(S)


           6.      Plaintiff(s) name(s) the following Defendants from the Amended Master Personal
                   Injury Complaint in this action:

                      a. Brand-Name Manufacturers:
                           Boehringer Ingelheim; GlaxoSmithKline; Pfizer; Sanofi
                      b. Generic Manufacturers:


                      c. Distributors and Repackager:
                            Amerisource Bergen; Cardinal Health; McKesson; Geri-Care; GSMS
                      d. Retailers: Albertson’s; Amazon; BJ’s; Costco; CVS; Dollar General; Dollar Tree;
           Express Scripts; Giant Eagle; HEB; Humana; Hy-Vee; Kaiser Permanente; Kroger; Price Chopper;
           Publix; Rite Aid; Shop-Rite; United Health (OptumRX); Walgreens; Walmart; Winn-Dixie
                      e. Others Not Named in the AMPIC:




                                                    -2-
Case 9:20-md-02924-RLR
  Case  9:21-cv-80484-RLRDocument 2759-1
                           Document      Entered
                                    1 Entered    on FLSD
                                              on FLSD    Docket
                                                      Docket    02/08/2021
                                                             03/04/2021    Page
                                                                         Page 3 of46of 7




       C. JURISDICTION AND VENUE


          7.     Identify the Federal District Court in which Plaintiff(s) would have filed this action
                 in the absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the District
                 Court to which their original action was removed]:
                  Southern District of California
          8.     Jurisdiction is proper upon diversity of citizenship.



                                       II.     PRODUCT USE


          9.     The Injured Party used Zantac and/or generic ranitidine: [Check all that apply]

                         X       By prescription
                         □
                         X       Over the counter
                         □
          10.    The Injured Party used Zantac and/or generic ranitidine from approximately
                                    1984
                 (month, year) _______________      March 2020
                                               to _______________.


                                    III.     PHYSICAL INJURY


          11.    As a result of the Injured Party’s use of the medications specified above, [he/she]
                 was diagnosed with the following specific type of cancer (check all that apply):

     Check all Cancer Type                                               Approximate Date of
     that                                                                Diagnosis
     apply
               BLADDER CANCER
     □
     X         BREAST CANCER
     □         COLORECTAL/INTESTINAL CANCER
     □         ESOPHAGEAL CANCER
     □         GASTRIC CANCER
     □         KIDNEY CANCER
     □         LIVER CANCER
     □         LUNG CANCER
     □         PANCREATIC CANCER
     □         PROSTATE CANCER
     □         OTHER CANCER:
     □
                DEATH (CAUSED BY CANCER)
     □


                                                   -3-
Case 9:20-md-02924-RLR
  Case  9:21-cv-80484-RLRDocument 2759-1
                           Document      Entered
                                    1 Entered    on FLSD
                                              on FLSD    Docket
                                                      Docket    02/08/2021
                                                             03/04/2021    Page
                                                                         Page 4 of56of 7




            12.     Defendants, by their actions or inactions, proximately caused the injuries to
                    Plaintiff(s).


                               IV.     CAUSES OF ACTION ASSERTED

            13.     The following Causes of Action asserted in the Amended Master Personal Injury
                    Complaint are asserted against the specified defendants in each class of Defendants
                    enumerated therein, and the allegations with regard thereto are adopted in this Short
                    Form Complaint by reference.

            14.     By checking the appropriate causes of action below, Plaintiff(s) assert these causes
                    of action based upon the law and applicable Sub-Counts of the following state(s): 1



        Check      Count                      Cause of Action                        States for which
        all that                                                                     the cause of action
        apply                                                                        was asserted in
                                                                                     the AMPIC
          X          I      Strict Products Liability – Failure to Warn through      All States and
          □                 Warnings and Precautions (Against Brand-Name             Territories, Except
                            Manufacturer Defendants)                                 DE, IA, MA, NC,
                                                                                     PA, and VA
                     II     Negligence – Failure to Warn through Warnings            All States and
          □
          X
                            and Precautions (Against Brand-Name                      Territories, Except
                            Manufacturer Defendants)                                 LA, NJ, OH, and
                                                                                     WA
                    III     Strict Products Liability – Failure to Warn through      All States and
          □
          X
                            Proper Expiration Dates (Against Brand-Name and          Territories, Except
                            Generic Manufacturer Defendants)                         DE, IA, MA, NC,
                                                                                     PA, and VA
                    IV      Negligence – Failure to Warn through Proper              All States and
          □
          X
                            Expiration Dates (Against Brand-Name and                 Territories, Except
                            Generic Manufacturer Defendants)                         LA, NJ, OH, OK,
                                                                                     and WA
                     V      Negligence - Failure to Warn Consumers through           CA, DE, DC, HI,
          □
          X
                            the FDA (Against Brand-Name and Generic                  IN, KY, LA, MD,
                            Manufacturer Defendants)                                 MA, MN, MO,
                                                                                     NV, NY, OR, and
                                                                                     PA
                    VI      Strict Products Liability – Design Defect Due to         All States and
          □
          X
                            Warnings and Precautions (Against Brand-Name             Territories, Except
                            Manufacturer Defendants)

    1
      In selecting the relevant states above, Plaintiffs reserve all rights to argue choice of law issues at
    a later time.



                                                     -4-
Case 9:20-md-02924-RLR
  Case  9:21-cv-80484-RLRDocument 2759-1
                           Document      Entered
                                    1 Entered    on FLSD
                                              on FLSD    Docket
                                                      Docket    02/08/2021
                                                             03/04/2021    Page
                                                                         Page 5 of66of 7




       Check      Count                      Cause of Action                        States for which
       all that                                                                     the cause of action
       apply                                                                        was asserted in
                                                                                    the AMPIC
                                                                                    DE, IA, MA, NC,
                                                                                    PA, and VA
                   VII     Strict Products Liability – Design Defect Due to         All States and
         □
         X
                           Improper Expiration Dates (Against Brand-Name            Territories, Except
                           and Generic Manufacturer Defendants)                     DE, IA, MA, NC,
                                                                                    PA, and VA
                  VIII     Negligent Failure to Test (Against Brand-Name            KS, TX
         □                 and Generic Manufacturer Defendants)
                   IX      Negligent Product Containers: (Against Brand-            All States and
         □
         X
                           Name and Generic Manufacturers of pills)                 Territories
                    X      Negligent Storage and Transportation Outside the         All States and
         □
         X
                           Labeled Range (Against All Retailer and                  Territories
                           Distributor Defendants)
         X         XI      Negligent Storage and Transportation Outside the         All States and
         □                 Labeled Range (Against All Brand-Name and                Territories
                           Generic Manufacturer Defendants)
         X         XII     Negligent Misrepresentation (Against Brand-Name          CA only
         □                 Manufacturers by Generic Consumers in
                           California)
                  XIII     Reckless Misrepresentation (Against Brand-Name           MA only
         □                 Manufacturers by Generic Consumers in
                           Massachusetts)
         X        XIV      Unjust Enrichment (Against All Defendants)               All States and
         □                                                                          Territories
         X         XV      Loss of Consortium (Against All Defendants)              All States and
         □                                                                          Territories
                  XVI      Wrongful Death (Against All Defendants)                  All States and
         □                                                                          Territories

                   If Count XV or Count XVI is alleged, additional facts supporting the claim(s):




                                             V.      JURY DEMAND

           15.     Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.




                                                    -5-
Case 9:20-md-02924-RLR
  Case  9:21-cv-80484-RLRDocument 2759-1
                           Document      Entered
                                    1 Entered    on FLSD
                                              on FLSD    Docket
                                                      Docket    02/08/2021
                                                             03/04/2021    Page
                                                                         Page 6 of76of 7




                                       VI.    PRAYER FOR RELIEF

           WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or

    inactions and demand(s) judgment against Defendants on each of the above-referenced causes of

    action, jointly and severally to the full extent available in law or equity, as requested in the

    Amended Master Personal Injury Complaint.


    Date: February 24, 2021
    [Signature Block]

    Counsel for Plaintiff(s)                              s~~
                                                         ___________________________
                                                         Alexander M. Schack, Esq. (CA SBN 99126)
                                                         Natasha N. Serino, Esq. (CA SBN 284711)
                                                         Shannon F. Nocon, Esq. (CA SBN 316523)
                                                         SCHACK LAW GROUP
                                                         16870 W. Bernardo Drive, #400
                                                         San Diego, CA 92128
                                                         (858) 485-6535; (858) 485-0608 fax
                                                         natashaserino@schacklawgroup.com
                                                         shannonnocon@schacklawgroup.com

                                                         Counsel for Plaintiff Sandra Gardner




                                                 -6-
